Citation Nr: 0928938	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, entitlement to service 
connection for the same.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1988 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2004 and 
July 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefit currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
January 2009 to ensure compliance with due process 
requirements.  The Veteran was scheduled for a hearing before 
a Decision Review Officer (DRO) at the local regional office 
to be conducted in June 2009.  Although the Veteran 
ultimately failed to appear for the scheduled DRO hearing, 
the RO's actions are found to be in substantial compliance 
with the pertinent Board remand instruction relevant to a DRO 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is required prior to adjudication of 
this appeal.  38 C.F.R. § 19.9 (2008).  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In particular, as a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders, the Veteran must be afforded the 
opportunity to present testimony before the Board in a 
hearing to be held at a local VA office, commonly referred to 
as a Travel Board hearing.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Where a Veteran expresses a desire to appear in person before 
the Board, he has the right to do so.  38 C.F.R. § 20.700 
(2008).  Therefore, as this Veteran has requested a hearing 
before the Board, most recently reiterated in the June 2009 
statement by the Veteran's accredited representative, and 
such hearing has not yet been conducted, the RO must schedule 
a hearing before a Veterans Law Judge (VLJ).  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).

In addition, the Board notes that as the Veteran seeks to 
reopen a previously denied claim for service connection, he 
must be provided with adequate notice pursuant to the 
holdings in Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice should include the reasons for which the claim was 
previously denied, the correct standard for new and material 
evidence, and the elements of the underlying claim for 
service connection.  The appellant has not been provided with 
adequate notice to date, and corrective notice is required.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1. Pursuant to the holdings in Kent and 
Dingess/Hartman, supra, please notify 
the Veteran of the information and 
evidence necessary to reopen a 
previously denied claim of service 
connection for hearing loss.  This 
corrective notice must include the 
correct standard for new and material 
evidence, the reason for the last final 
denial of the Veteran's claim, and a 
description of the type of evidence 
that would be necessary to substantiate 
the as yet unsubstantiated element of 
the Veteran's claim for service 
connection.  The Veteran should also be 
provided with notice of what the 
evidence must show to establish 
entitlement to service connection, to 
include the rating criteria by which a 
disability granted service connection 
will be evaluated and how the effective 
date of that grant will be assigned.

2.  Schedule the Veteran for a Travel 
Board hearing before a VLJ, pursuant to 
the request made by his service 
representative on his behalf.  The RO 
should notify the Veteran of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2008).  If 
the Veteran no longer desires the 
requested hearing, a signed writing to 
that effect must be placed in the 
claims file.

3.  Thereafter, the case should be 
returned to the Board in accordance 
with appropriate procedures.  No action 
is required of the Veteran or his 
representative until further notice.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

